DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 05/28/2021. 
Claims 1-20 are currently considered for examination. 

Double Patenting
The Examiner acknowledges the approved Terminal Disclaimer filed on 10/22/2020. Accordingly, the Double Patenting rejection is overcome. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or render obvious the claims as currently presented. The closest prior art found to date are the following: 
Hammad (US 2009/0271262 A1) discloses the concept of an authorization system with split messages. 
MacIlwaine et al. (US 2011/0125565 A1) discloses the concept of monitoring transactions processed by a transaction handler and determining eligibility of an offer redemption. 
Cervenka et al. (US 2011/0047019 A1) discloses the concept of a transaction handler configured to forward a coupon authorization request message, identifying a sponsor account and a coupon, from a merchant’s acquirer to a sponsor account’s 
White el al. (US 2008/0133350 A1) discloses the concept of updating an authorization request message in response to determining that a transaction is eligible for a discount. 
Hansen (US 20070011044 A1) discloses the concept of modifying a transaction total by application of at least one separate discount. 
Venturo et al. (US Patent No. 8,332,290 B1) discloses the concept of alerting a customer based on information regarding a transaction associated with a financial account of the customer. A response of the customer to the redemption alert may include an instruction to use a portion of the rewards balance of the customer to pay for the transaction. 
Wells Fargo, “Credit card alerts can help protect what matters to you”, retrieved from https://www.wellsfargo.com/credit-cards/alerts/, available on March 23, 2010, discloses the concept of providing users with alerts to their mobile phone in response to a payment transaction. 
The claims are patent-eligible because when viewing the limitations as an ordered combination, the claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception. Additionally, the specification provides a teaching in paragraphs [0053-0057] about the technical improvement(s) of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAM REFAI/Primary Examiner, Art Unit 3681